USCA11 Case: 19-12467      Date Filed: 02/16/2021   Page: 1 of 19



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-12467
                          ________________________

                  D.C. Docket No. 6:18-cr-00273-CEM-GJK-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

BRYAN MATTHEW COONEY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (February 16, 2021)

Before ROSENBAUM, LUCK, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Bryan Cooney appeals his 228-month sentence, representing a substantial

upward variance from his applicable Sentencing Guidelines range, which the district
           USCA11 Case: 19-12467        Date Filed: 02/16/2021     Page: 2 of 19



court imposed after he pled guilty to knowingly possessing images and videos of

child pornography involving a prepubescent minor. After careful review and oral

argument, we affirm.

I.     BACKGROUND

A.     Factual Background1

       An undercover Federal Bureau of Investigation (“FBI”) agent engaged in

conversation online via the internet messaging application Kik with a user known as

“yolo17_cool,” who stated that he was “active” with his 12-year-old daughter, which

the agent interpreted as meaning sexually active. The user told the agent that he had

a video of his daughter urinating and nude photos, including one of the child

urinating and another of the child tied to a bed. The user also asked members of the

online group of which the agent was a member if they had access to a known video

of a young girl being sexually abused and tortured by an older female.

       The FBI issued a subpoena to Kik and discovered that the user known as

“yolo17_cool” was associated with an Internet Protocol address assigned to

Cooney’s home. The FBI obtained a search warrant for Cooney’s home and seized

his cell phone. In an interview with agents, Cooney admitted that he had a Kik

account under the “yolo17_cool” username, used it to engage in role play and to



       1
          Our description of the facts comes from the unobjected-to facts in the presentence
investigation report.

                                             2
         USCA11 Case: 19-12467       Date Filed: 02/16/2021   Page: 3 of 19



share images of a minor, had a “panty” fetish, had downloaded child pornography

on his cell phone and transferred it to a Dropbox account, and had posted to Kik

nonpornographic images of a friend’s 12-year-old daughter. On Kik, Cooney

represented that the friend’s daughter was Cooney’s daughter, whom he was

sexually molesting.

      A forensic review of Cooney’s cell phone and Dropbox account discovered

multiple folders filled with images and videos depicting the rape and sexual abuse

of prepubescent children.     The officers also discovered a folder containing

nonpornographic images of the daughter of one of Cooney’s “friends” on the online

platform Facebook. Cooney used these images to trade for child pornography from

other Kik users, telling the users the images depicted his daughter. All told, Cooney

possessed at least 200 videos and 30 images of child pornography.

B.    Procedural Background

      Cooney pled guilty to one count of knowingly possessing images and videos

of child pornography involving a prepubescent minor, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), (b)(2).    In anticipation of sentencing, the probation office

prepared a presentence investigation report (“PSR”). The PSR calculated Cooney’s

base offense level as 18. See U.S.S.G. § 2G2.2(a)(1). The PSR included several

enhancements, including a two-level enhancement under U.S.S.G. § 2G2.2(b)(2)

because the offense involved a prepubescent minor or a child under 12 years old; a


                                         3
          USCA11 Case: 19-12467      Date Filed: 02/16/2021   Page: 4 of 19



four-level increase under U.S.S.G. § 2G2.2(b)(4) because the material Cooney

possessed depicted sadistic or masochistic conduct, other depictions of violence, or

the sexual abuse or exploitation of an infant or toddler; a two-level increase under

U.S.S.G. § 2G2.2(b)(6) because the offense involved the use of a computer; and a

five-level increase under U.S.S.G. § 2G2.2(b)(7)(D) because the offense involved

600 or more images of child pornography (each video was considered to have 75

images). The PSR applied a three-level reduction under U.S.S.G. § 3E1.1 because

Cooney accepted responsibility for his offense, thus bringing his total offense level

to 28. Cooney’s criminal history category was I; this, plus a total offense level of

28, yielded a guidelines range of 78 to 97 months’ imprisonment. The statutory

maximum term of imprisonment was 240 months. See 18 U.S.C. § 2252A(a)(5)(B),

(b)(2).

      The PSR described Cooney’s background, including that he had been

employed as an emergency medical technician for several years. The PSR also

discussed Cooney’s reports that he was sexually molested as a minor. In particular,

the PSR recounted that when Cooney was 10 years old, his mother’s step-sister, who

was 15 years old at the time, began living with him and his family. According to

Cooney, the step-sister molested him on an ongoing basis for two years. The PSR

also noted that Cooney had recently been in a relationship with R.B., who was

pregnant with his child. The two were no longer in a relationship.


                                         4
            USCA11 Case: 19-12467            Date Filed: 02/16/2021        Page: 5 of 19



      The probation officer included several documents along with the PSR. One

was a report from Dr. Jefferey Danziger. Danziger conducted a psychiatric and

psychosexual evaluation of Cooney, and based in part on Danziger’s conclusion that

there was “no history of a contact sexual offense, and no history of [Cooney’s] ever

attempting to groom or . . . meet with [a] child for inappropriate purposes,” Danziger

determined that Cooney presented no heightened threat of harm or danger to children

or the community. Danziger opined that Cooney’s child-related fetishes likely

resulted from the sexual abuse he experienced as a child. As Danziger noted,

Cooney had been abused by older females, including “his roughly 17-year-old

cousin” and “a woman in her 30s, reportedly his mother’s half-sister.” Doc. 60 at

22.2 Cooney’s mother’s half-sister “had him do sexual things, including oral sex,

with her approximately six-year-old daughter,” and Cooney “may have also, at the

behest of the older woman, engaged in some sexual activity with his sister.” Id.

Danziger diagnosed Cooney with Pedophilic Disorder and no other psychiatric

disorders.

      Other submissions included victim impact statements in which victims of

known child pornography series that Cooney possessed detailed their sexual abuse

and the continuing trauma of knowing that the pornographic materials portraying

them are still circulating.


      2
          Citations in the form “Doc. #” refer to entries on the district court’s docket.

                                                   5
         USCA11 Case: 19-12467        Date Filed: 02/16/2021   Page: 6 of 19



      The probation office also included several letters regarding two individuals

with whom Cooney previously had a relationship, A.I. and her minor daughter I.G.

A.I. wrote a letter to the court explaining that she believed Cooney, with whom she

had worked and whom she saw as a “little brother,” had molested I.G. while

babysitting I.G. when she was four years old. Doc. 60-3 at 3. The last time Cooney

babysat I.G., he took her across the county to a Disney Hotel, changed her into a

holiday dress, and had photographs of her taken as a gift for her and A.I.

      At the time, A.I. did not suspect that Cooney had molested I.G., but when I.G.

was preschool aged, she developed sensory and behavioral issues consistent with

sexual abuse and exploitation. A.I. confirmed that the images Cooney had shared

on Kik of the girl he claimed to be his daughter came from her Facebook page. She

reported that a former girlfriend of Cooney’s told her that Cooney had a pair of little

girl’s underwear that he said belonged to I.G. And she explained her belief, based

on conversations with this former girlfriend, as well as R.B., Cooney’s most recent

former girlfriend, and their shared colleagues, that Cooney had an ongoing obsession

with and “may have actually been recently stalking” I.G. Id. at 6-7. A.I. asked for

the maximum sentence allowable to help protect I.G. from Cooney.

      A letter from I.G.’s therapist tended to corroborate A.I.’s suspicions. It

explained that I.G. had experienced panic disorder, trichotillomania (pathological

hair pulling), and anxiety, in addition to “multiple sensory sensitivities” including


                                          6
         USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 7 of 19



“an unusual need to keep her vagina dry” and “discomfort with wearing underwear.”

Doc. 60-1 at 1. The therapist noted “concern[] that [I.G.] was abused in the past,”

although she represented that I.G. had “never reported sexual abuse.” Id. Also

included was a letter from A.I.’s “sexual trauma therapist,” who “fe[lt] very strongly

that [I.G.’s] symptoms,” as A.I. described them, “suggest she was exposed to some

form of inappropriate sexual contact.” Doc. 60-2 at 1.

      The PSR recommended that the district court sentence Cooney to 97 months’

imprisonment followed by 10 years of supervised release. In support, the PSR cited

the seriousness of Cooney’s offense, that Cooney had used pictures of someone

else’s minor daughter to obtain child pornography from others, that Cooney

“regularly babysat [I.G.] when the child was four years old,” and that “[t]he child’s

mother asserts the child has the behavioral symptoms of a child who has been

sexually abused.” Doc. 60 at 37.

      Cooney objected to the PSR’s enhancements for use of a computer and

involvement of a prepubescent child. He requested a downward variance, citing his

childhood abuse and Danziger’s opinion that he did not pose a threat to children or

the community. In support of his request for a variance, he included letters from his




                                          7
           USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 8 of 19



mother, as well as several friends and former coworkers, all attesting to his good

character. 3

       At the sentencing hearing, the district court overruled Cooney’s objections

and adopted the PSR’s statements as its factual findings. The court calculated

Cooney’s guidelines range as 78 to 97 months’ imprisonment just as the PSR had.

The court noted that “[t]here have been matters submitted by the defense for the

[c]ourt to consider in terms of mitigation.” Doc. 88 at 7. Cooney apologized for his

conduct.

       The government called FBI special agent Rodney Hyre, who was assigned to

a task force that investigated Cooney. Hyre and other agents executed the search

warrant on Cooney’s home. Hyre also interviewed R.B. (Cooney’s most recent

former girlfriend). R.B. stated in a recorded interview that Cooney told her he had

ejaculated onto I.G. and had touched I.G.’s vagina while she was sleeping. Cooney

represented to R.B. that he was actually I.G.’s stepfather and “was very involved in

this little girl’s life.” Id. at 17. R.B. further stated that Cooney would have R.B.

“pretend to be 12-year-old [I.G.] while they had sex. He would have her wear little

girl panties, which we found at the time of the search warrant in Mr. Cooney’s

house.” Id. at 16. R.B. reported that Cooney told her the underwear belonged to



       3
        Cooney also included letters of support from R.B. and R.B.’s mother, but both had
withdrawn their support by the time of the sentencing hearing.
                                           8
          USCA11 Case: 19-12467         Date Filed: 02/16/2021     Page: 9 of 19



I.G. R.B. stated that Cooney showed her a video of child pornography and told R.B.

that the child in the video was I.G. R.B. refused Cooney’s requests that she watch

child pornography on other occasions. Hyre confirmed that the child in the video

was not I.G., but that it was a video Cooney circulated on Kik.

       Hyre further explained that Cooney “shared . . . a total of seven

[nonpornographic] . . . images of both [I.G.], [I.G.]’s little sister, and some . . . school

age friends of” I.G. “in order to prove his bona fides that he was in fact [I.G.]’s father

which he stated.” Id. at 17. Hyre explained that of the pornographic content found

in Cooney’s possession, much was “very heavily themed on . . . daddy-daughter

incest type things.” Id. at 20. One file folder was named with I.G.’s first name and

contained nonpornographic images of I.G. as well as four videos of child

pornography. The title of one of the videos indicated that the child portrayed was

four years old, the same age I.G. was when Cooney last babysat her.

       Hyre also reported speaking with another former girlfriend of Cooney’s. This

woman told Hyre that she had discovered “an endless number of child pornography

videos” on their shared computer. Id. at 23. She further reported finding “that

[Cooney] had done incest searches on her computer and . . . that while they were

living together she found a pair of little girl panties in the house.” Id. She confronted

Cooney, who “became very angry and abusive,” grabbing her and leaving bruises

on her arms. Id. at 23-24.


                                             9
         USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 10 of 19



      A.I. gave an unsworn victim impact statement. She stated that Cooney

“created and got caught up in a complex belief” that he was related to and sexually

active with I.G. Id. at 27. She told the court that the pictures Cooney took from her

Facebook account and uploaded via Kik “are now circulating the websites known

for child predators.” Id. Cooney, she said, “was using them as bait to get his hands

on more child pornography.” Id. She urged the court to consider Cooney’s “unborn

daughter that [R.B.] is car[ry]ing who has no idea how much danger she is in the

second she is born because her father is the worst type of sexual deviant that’s fixated

on incest with a child.” Id. at 28. A.I. again asked that the district court sentence

Cooney to the maximum sentence under the law.

      Cooney declined to make any sentencing argument after A.I. spoke. The

government requested an upward variance of 15 years’ imprisonment but also

expressed support for A.I.’s request, calling it “reasonable” and “supported by the

evidence.” Doc. 88 at 34. The government emphasized the fact, described in the

PSR, that Cooney had solicited a video that is one of the “most sadistic videos of

child pornography that we know about.” Id. at 37. The government emphasized

“the real danger posed by [Cooney] to children in [the] community, including his

unborn daughter.” Id. at 34-35. The government argued, “based on the totality of

the circumstances in this case[,] that [Cooney] did” sexually assault I.G. Id. at 35.




                                          10
         USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 11 of 19



And the government emphasized that Danziger diagnosed him with pedophilia

“based on prior sexual contact with a six-year-old child.” Id. at 38.

      The district court once again confirmed its consideration of the PSR and its

calculation and of the advisory guidelines, stating that it had “reviewed the

presentence report and the advisory guidelines.” Id. at 39. It also acknowledged

that it had “consider[ed] . . . all of the factors identified in” 18 U.S.C. § 3553(a).”

Id. at 45. The court explained that Cooney’s was not “like just any other” child-

pornography possession case, finding “particularly significant” the contents of A.I.’s

letter. Doc. 88 at 39. The court further explained that Cooney was “a danger,” but

that Cooney was “entitled to some sort of mitigation” for “the fact that [he] did enter

a plea.” Id. at 40. The court sentenced Cooney to 228 months’ imprisonment, one

year shy of the statutory maximum, and told him that “there should be one year you

get credit for accepting responsibility for what you did, but I cannot bring myself to

give you any more credit than that. . . . [T]here’s a pregnant woman whose child

you should never have any access to until she’s an adult.” Id. at 40-41. The court

imposed a 30-year term of supervised release to follow the term of imprisonment.

The court noted that it had imposed “a substantial upward variance” and reiterated

that “the basis for that is the [c]ourt believes that based on the evidence presented to

the [c]ourt [Cooney] is a serious danger to the public now and in the future, also the

severity of the relevant conduct,” and, given that “Congress contemplated that there


                                          11
           USCA11 Case: 19-12467         Date Filed: 02/16/2021       Page: 12 of 19



was a possession of child porn case that was so awful that it would merit” the

statutory maximum of 20 years, “[t]his is that case.” Id. at 45. The court opined that

the sentence it imposed was “sufficient, but not greater than necessary, to comply

with the statutory purposes of sentencing.” Id.

       This is Cooney’s appeal.

II.    STANDARD OF REVIEW

       We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard, considering the totality of the circumstances and the sentencing

factors set forth in 18 U.S.C. § 3553(a). 4 Gall v. United States, 552 U.S. 38, 41

(2007). Under § 3553(a), the district court is required to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes” of

§ 3553(a)(2)—the need to reflect the seriousness of the offense, promote respect for

the law, provide just punishment, deter criminal conduct, protect the public from the

defendant’s future criminal conduct, and effectively provide the defendant with

educational or vocational training, medical care, or other correctional treatment. 18

U.S.C. § 3553(a)(2). The court must also consider the nature and circumstances of

the offense, the history and characteristics of the defendant, the kinds of sentences


       4
          Cooney did not specifically object to the sentence the district court imposed, but his
challenge is preserved because he requested a below-guideline sentence during the sentencing
hearing and explained the basis for that request. See Holguin-Hernandez v. United States, 140 S.
Ct. 762, 766-67 (2020) (holding that a defendant’s argument for a specific sentence preserved his
substantive reasonableness claim on appeal).

                                               12
         USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 13 of 19



available, the applicable guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwarranted sentencing disparities, and

the need to provide restitution to victims. Id. § 3553(a)(1), (3)-(7).

      The party challenging a sentence bears the burden of proving the sentence is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). A

district court imposes a substantively unreasonable sentence when it fails to afford

consideration to relevant factors that were due significant weight, gives significant

weight to an improper or irrelevant factor, or commits a clear error of judgment in

considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.

2010) (en banc). The district court is free to “attach great weight to one factor over

others.” United States v. Rosales-Bruno, 789 F.3d 1249, 1254 (11th Cir. 2015)

(internal quotation marks omitted). But a sentencing court’s “single-minded[]”

focus on one factor to the detriment of other relevant sentencing factors “is a

symptom of an unreasonable sentence.” United States v. Crisp, 454 F.3d 1285, 1292

(11th Cir. 2006) (internal quotation marks omitted).

      At the sentencing stage, a district court is permitted to consider a wide range

of information. See United States v. Behr, 93 F.3d 764, 765-66 (11th Cir. 1996).

The court is permitted to take into account any information relevant to the

defendant’s background, character, and conduct when determining whether an

upward variance is appropriate. Tome, 611 F.3d at 1379. The court may not,


                                          13
           USCA11 Case: 19-12467           Date Filed: 02/16/2021       Page: 14 of 19



however, rely on inaccurate or unreliable information. United States v. Ghertler,

605 F.3d 1256, 1269 (11th Cir. 2010). Ultimately, we will vacate a sentence only if

we are “left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

Irey, 612 F.3d at 1190 (internal quotation marks omitted).

       When a sentencing court varies above the advisory guideline range, it must

provide a justification that is “‘sufficiently compelling to support the degree of the

variance.’” Id. at 1186 (quoting Gall, 552 U.S. at 50). We do not assume a sentence

outside the guideline range is unreasonable and must give due deference to the

district court’s decision that the extent of the variance is justified by the § 3553(a)

factors. Id. at 1187.

III.   DISCUSSION

       Cooney argues that his sentence is substantively unreasonable.5 Specifically,

he argues that the district court (1) committed a clear error in judgment in balancing


       5
         Although Cooney argues in his initial brief that his sentence is “procedurally defective,”
Appellant’s Br. at 21, he clarifies in his reply brief that he is not asserting that his sentence is
procedurally unreasonable, only that it is substantively unreasonable, see Reply Br. at 1-2.
Nevertheless, we note that his specific objection that the district court did not start with the
advisory guidelines but rather with the statutory maximum is an argument that sounds in
procedural unreasonableness. Since Cooney did not object on this basis in the district court (nor
on the other grounds that he raises in his substantive-reasonableness argument), these arguments
would be subject to plain-error review in the procedural-reasonableness framework. A defendant
may not avoid application of plain-error review by recharacterizing what is clearly a procedural-
reasonableness argument under our precedent as a substantive-reasonableness argument.
                                                14
          USCA11 Case: 19-12467          Date Filed: 02/16/2021       Page: 15 of 19



the § 3553(a) sentencing factors by using the statutory maximum sentence rather

than the guidelines as a starting point; (2) gave improper weight to A.I.’s suspicions

about the sexual abuse of I.G.; and (3) failed to consider significant mitigating

factors. We address these arguments in turn.

       First, the record belies Cooney’s argument that the district court used the

statutory maximum and not Cooney’s guidelines range as a starting point for

determining the appropriate sentence. The court’s first statement in announcing

Cooney’s sentence was that it had considered the guidelines, and the court repeated

the correct guidelines range as calculated in the PSR. Only then, after establishing

that baseline, did the court determine that Cooney’s was not the ordinary case and

that it warranted an upward variance from the guidelines range to the statutory

maximum because of particular aggravating circumstances. The district court

nevertheless deemed it appropriate to give Cooney a reduction from what it thought

would otherwise have been the appropriate sentence, for acceptance of

responsibility, akin to a reduction Cooney received in his guidelines calculation. We

discern no error in this respect.

       We also reject Cooney’s second argument, that his sentence is unreasonable

because the district court unjustifiably relied on A.I.’s statements. Cooney argues



Nonetheless, for purposes of this review and since it makes no difference to the ultimate outcome
here, we consider within the substantive-unreasonableness rubric all the arguments Cooney raises.

                                               15
         USCA11 Case: 19-12467       Date Filed: 02/16/2021    Page: 16 of 19



that A.I.’s statements were unrelated to the instant offense and unreliable because

there was no evidence that he actually sexually abused I.G. We disagree. A.I.’s

letter and statements were related to the offense because they explained Cooney’s

relationship with I.G. and provided background for his use of photos of I.G. to obtain

child pornography. Moreover, information about A.I.’s belief that Cooney had

abused I.G. was relevant to the district court’s consideration of the § 3553(a) factors,

specifically, the need to protect others from Cooney’s future crimes. See 18 U.S.C.

§ 3553(a)(2)(C).    Not only that, but the evidence concerning A.I. suggested

Cooney’s continuing obsession with I.G. and supported the district court’s

conclusion that Cooney represented a danger to the public (in particular to I.G. and

to his unborn child).

      The information A.I. supplied also had sufficient indicia of reliability. A

district court can consider “any information, (including hearsay), regardless of its

admissibility at trial, in determining whether factors exist that would enhance a

defendant’s sentence, provided that the evidence has sufficient indicia of reliability,

the court makes explicit findings of fact as to credibility, and the defendant has an

opportunity to rebut the evidence.” Ghertler, 605 F.3d at 1269 (internal quotation

marks omitted). Each of these conditions is satisfied here. A.I.’s statements were

supported by letters from therapists, information in the PSR, and Hyre’s testimony

(including his discussion of Cooney’s former girlfriends’ statements corroborating


                                          16
            USCA11 Case: 19-12467           Date Filed: 02/16/2021       Page: 17 of 19



Cooney’s obsession with I.G. and his sexual interaction with her). The district court

found A.I.’s letter and statement to be credible, finding the information in them to

be “particularly significant.” Doc. 88 at 39. 6 And Cooney had an opportunity to

rebut A.I.’s statements but simply declined to do so, other than to rely on Danziger’s

report, which did not account for A.I.’s allegations and evidence or for any evidence

that Cooney had ever had sexual contact with a minor.

       Nor has Cooney convinced us that the district court focused myopically on

A.I.’s statements to the exclusion of other relevant evidence. True, the district court

found “particularly significant” A.I.’s letter to the court, Doc. 88 at 39, but this

statement by no means suggests that the court arrived at its sentence solely because

of the letter. Rather, the record shows that the court carefully considered multiple

sources of information to conclude that Cooney was a danger, including Hyre’s

testimony about the type of child pornography Cooney had solicited and the

substance of R.B.’s interview. See 18 U.S.C. § 3553(a)(2)(C) (requiring the district

court to consider the need for the sentence “to protect the public from further crimes

of the defendant”). It was within the court’s discretion to “attach great weight” to

the need to protect the public from Cooney’s future crimes. Rosales-Bruno, 789

F.3d at 1254 (internal quotation marks omitted).7


       6
           Cooney does not argue that this was insufficient as a credibility determination.
       7
          Cooney argues, for the first time in his reply brief, that even if A.I.’s statements were
reliable, his sentence is still unreasonable because it is higher than the top of what his guidelines
                                                  17
          USCA11 Case: 19-12467          Date Filed: 02/16/2021      Page: 18 of 19



       Third, Cooney argues that his sentence is unreasonable because the district

court failed to give sufficient weight to substantial mitigating factors, including that

he had not previously offended, was the victim of sexual assault and molestation as

a child, had stable employment and was seen in the community as a man of good

character, and was, according to Danziger, not at a heightened risk of danger to the

community or children. We conclude, however, that the district court did not abuse

its discretion in considering the evidence regarding Cooney’s abuse of I.G. and other

aggravating evidence to outweigh this evidence in mitigation.

       The district court acknowledged that it had reviewed the PSR, which

contained Cooney’s low criminal-history score, employment history, and report of

his molestation as a child. Although Danziger opined that Cooney was not a

heightened risk of danger, Danziger did not account for A.I.’s allegations regarding

Cooney’s abuse of I.G. and the evidence supporting her allegations. For this reason,

the district court was entitled to give more weight to A.I.’s statements than to

Danziger’s opinion. The district court did not expressly mention the letters of

support Cooney submitted that attested to his good character, but there is no

requirement that the court explicitly state that it has reviewed every piece of

evidence. See Rita v. United States, 551 U.S. 338, 356 (2007) (explaining that a


range would have been had enhancements for child exploitation been included. Issues raised for
the first time in a reply brief are deemed waived. United States v. Curtis, 380 F.3d 1308, 1310
(11th Cir. 2004). We therefore do not address Cooney’s argument.

                                              18
         USCA11 Case: 19-12467        Date Filed: 02/16/2021    Page: 19 of 19



district court is only obligated to “set forth enough to satisfy the appellate court that

[it] has considered the parties’ arguments”). We therefore discern no abuse of

discretion in the district court’s consideration of the mitigating versus aggravating

evidence in this case.

      Cooney essentially asks us to reweigh the § 3553(a) factors, but our standard

of review precludes us from doing so. See United States v. Johnson, 803 F.3d 610,

620 (11th Cir. 2015) (“[T]he weight to be given each of the[] factors was within the

district court’s discretion, and we will not reweigh the factors.”). The district court

imposed a significant variance, but it did so only after carefully considering the

information in the PSR and its attachments, the guidelines calculations, A.I.’s

statements, Hyre’s testimony, and the § 3553(a) factors. Cooney’s arguments do not

leave us “with the definite and firm conviction that the district court committed a

clear error of judgment.” Irey, 612 F.3d at 1190 (internal quotation marks omitted).

We therefore affirm.

      AFFIRMED.




                                           19